DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 09/06/2022, is acknowledged.  Amendments to the specification have been entered.  
Applicant has previously elected without traverse the invention of Group II, claims 13-17, drawn to a method of manufacturing a capsule comprising cannabinoid molecules and an active target substance.  
Claims 13-17 and 35-49 are pending in this application.  Claims 21-34 have been cancelled.  Claims 1-12, 18-20 have been cancelled previously.  New claims 36-49 have been added.  No new matter was added.  Claims 13-17 and 35-49 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection or objection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application, filed December 31, 2020, claims benefit of provisional U.S. Application No. 62/955,980, filed December 31, 2019.  

Claim Objections
Claims 15-17, 35 41-44, 46 are objected to because of the following informalities:  
As stated previously, claims 15-17 comprise the typographic error “claim 13 wherein” that needs to be corrected to “claim 13, wherein” (see new claims 36-42).  Similar is applied to new claims 43-44, 46.
As stated previously, the acronyms recited in claim 35 should be removed, because said acronyms are not used in subsequent claims.  Similar is applied to claim new claim 42. 
Claim 41 comprises acronym “CBD”.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.
Claim 42 comprise the typographic error “Tetrahydrocannabinoic” that needs to be corrected to “tetrahydrocannabinoic”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-17 and 35-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The factors to be considered in determining whether a disclosure meets the enablement requirement, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are:  (1) scope or breadth of the claims;  (2) nature of the invention;  (3) relative level of skill possessed by one of ordinary skill in the art;  (4) state of, or the amount of knowledge in, the prior art;  (5) the level or degree of predictability, or a lack thereof, in the art;  (6) the amount of guidance or direction provided by the inventor;  (7) the presence or absence of working examples; and (8) the quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure.  MPEP 2164.01(a).  In the present case, 
The claims are broader in scope than the enabling disclosure.  Applicant is purporting a method of making capsules comprising a cannabinoid(s), capsule forming compounds, excipients, and a target substance(s), wherein said cannabinoid(s) are distributed in a core of the capsule, in a shell of the capsule, and are extended outside of an outer surface of the shell.  However, no information/teaching regarding experimental/preparation conditions that should be chosen based on chemical structure of used constituents (i.e., cannabinoid, capsule forming material, excipient, etc.) for providing claimed distribution of cannabinoid is provided.
The nature of the invention is directed to a method of making capsules comprising cannabinoids, a target substance(s), capsule forming material, excipient, wherein said cannabinoid(s) are distributed in a core of the capsule, in a shell of the capsule, and are extended outside of an outer surface of the shell (claims 13, 45, 49).  Applicant teaches that said capsules having exposed cannabinoid functional end groups selectively facilitate capsule traversal across the blood brain barrier into brain tissue.  
The relative level of skill possessed by one of ordinary skill in the art of materials science and/or biomedical engineering is high, as a majority of lead investigators directing scientific research and development in these particular technological areas possess a Ph.D. in a scientific discipline such as biochemistry, bioengineering, medicinal chemistry, or the like.  
State of the art of biomedical/chemical engineering research comprises laborious time-consuming and costly experimental methods comprising (i) selection/identification/synthesis of perspective compounds; (ii) preparation of perspective compositions; (iii) encapsulation of said compositions; (iv) characterization of prepared capsules in terms of structural specificity, stability, etc.; (iv)  performing functional and non-functional assays for perspective use of said capsules in pharmaceutical/medical formulations. 
Level or degree of predictability of physical and chemical properties of multi-component systems is low, given that said properties depends on compounds included, concentrations of said compounds, as well as conditions used for preparation of said system/capsule that define the network of intermolecular interactions, and thereby physical and chemical properties of the system/composition.  Therefore, the function of a particular compound may change and/or depend on conditions.  
Amount of guidance or direction provided by the inventor is low, because the specification does not teach any correlation between structural specificity of compounds that can be used in preparation of disclosed capsules for providing desired distribution of cannabinoids included, and only general statements what can be included in said capsules and/or what methods of capsule preparation can be used is provided.  
There are no working examples in the instant specification that illustrate how one can control the distribution of cannabinoids in the capsules for providing claimed inherent property.  Provisional application provides a single example of preparation of nanocapsules by preparing a specific oil-in-water emulsion comprising cannabis extract in combination soybean oil, Tween 80 and Span 80 in specific amounts.  To this point, it is noted that said example of steps order (Para. 0014) is unclear, because step 3 teaches adding water, whereas step 4 teaches using ingredients without water.  Further, no information is provided in the specification and/or provisional application how to control the preparation/method conditions a for large variety of additives, e.g., such as capsule forming material, excipients, and other additives.  
Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure is great.  One of ordinary skill in the art would have to conduct time-consuming and costly experiments for a large variety of compositions (i) to determine for each potential composition/mixture (i.e., comprising cannabinoids and supplementary unspecified compounds such as capsule forming compounds, excipients, target substances, etc.) compounds that can be include and/or should excluded from compositions;  (ii) to determine the concentrations and relative amounts of compounds included; (iii) to determine the preparation conditions for providing capsules with specific cannabinoid distribution.  This include variations and optimization of such method steps as “providing a base mixture” (i.e., variation of compounds, solvents, concentrations), “energizing” (e.g., by high-energy sonication, heating, cooling, etc.) to form capsules, as well as characterization of the final product/capsules in terms of cannabinoid distribution.  As a result, one of ordinary skill in the art would be required to conduct an undue amount of experimentation to determine the potential compounds, mixtures, and preparation/experimental conditions for providing capsules with cannabinoid distributions as instantly claimed.  When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.  
In response to applicant’s argument that the instant specification and/or provisional application provide sufficient support to the claims, it is noted that neither the specification nor provisional application teach any correlation between structural specificity of compounds that can be used in preparation of disclosed capsules and method/preparation conditions for providing desired distribution of cannabinoids included, and only general statements what can be used in claimed methods is provided.  No information is provided how to control the preparation conditions for large variety of additives, e.g., such as capsule forming material, excipients, and other additives.  Adding to that, it is noted that that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 and 35-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “providing a base mixture of cannabinoid molecules, capsule forming molecules, excipients, and an active target substance” that is not reasonably clear.  As stated previously, it is not clear what is implied by term “molecules” – a compound OR a specific aggregate state of compound as used in the claimed method, e.g., a gas, or an ideal solution (see Wikipedia)?  This limitation was interpreted as best understood as “providing a cannabinoid component(s)/compound(s), a capsule forming material, excipients, and an active target substance”.  Clarification is required.   
Claim 14 recites the limitation “the shell is less than 1000 nm in diameter”.  In the present case, it is unclear what is claimed – thickness of a shell OR a diameter of the capsule, i.e., nano-capsule (see specification Para. 0011, 0059, 0064).  Clarification is required.  
Claims 15 and 16 (both dependent on claim 13) recite the limitations “the cannabinoid molecules each comprise a functionalized cannabinoid end group” (claim 15), and “the cannabinoid molecules comprise at least two different cannabinoids species” (claim 16) that are unclear.  To this point, it is noted that independent claim 13 disclose the use “cannabinoid molecules”, whereas claims 15 and/or 16 disclose the use of functionalized cannabinoid compound.  Therefore, it is unclear how claims 15 and/or 16 narrow the scope of claim upon which they depend.  Clarification is required.  
Claim 35 is unclear, because the alternatives that can be used as capsule forming molecules are not clearly delineated, e.g., “gelatin, sodium alginate, and albumin, gum arabic, pectin, …, and carboxymethyl cellulose”.  This claim was interpreted as best understood as “The method of claim 13, wherein the capsule forming compounds are selected from a group consisting of poly-e-caprolactone, polylactide, poly(lactide-co-glicolide), thiolated poly(methacrylic acid), poly(N-vinyl pyrrolidone), chitosan, gelatin, sodium alginate, albumin, gum arabic, pectin, carrageenan, alginates, and carboxymethyl cellulose.”.  Clarification is required.  
New claim 36 recites the Markush group that defines the capsule forming compounds to be used in the claimed method.  To this point, it is noted that the members of the group must belong to a recognized physical or chemical class or to an art-recognized class.  MPEP §803.02.  In the present case, some members of said group are defined by their functionality (i.e., liposome/vehicle, surfactant), whereas other members are defined by their chemical properties (i.e., polysaccharide, saccharide.).  Clarification is required.
New claims 37 and 38 recite the limitation “the shell is essentially composed of” that is clear.  To this point, it is noted that neither the claims nor the specification provides a definition for the term “essentially”.  Does it mean more than 50 wt%, or 60 wt%, or 90 wt%?  Similar is applied to claim 40 regarding the limitation “primarily comprised of”.  Clarification is required.  
New claim 39 recites the limitation “capsule that is between 1 µm and 2000 µm” that is not reasonably clear.  First, it is unclear what capsule size should be measured – radius, diameter.  Second, it is noted that where a claimed value (i.e., capsule size) varies with its method of measurement and several alternative methods of measurement are available (see Wikipedia), the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Clarification is required.  
New claim 41 (dependent on claim 13) recites the limitation “the cannabinoid molecules 210” that is unclear, because said limitation does not clearly define the structure of cannabinoid compounds that should be used in the claimed method.  First, it is noted that new claim 41 recites the limitation “the cannabinoid molecule 210” as a component of the composition claimed in the independent claim 13.  Said independent claim, however, does not include or identified the role/use of “a cannabinoid molecule 210".  Therefore, there is insufficient antecedent basis for this limitation in the claim.  Therefore, the metes and bounds of the claims cannot be determined.  Second, it appears that the applicant refers to Figs. 4A-4C (see specification) that show the disposition of cannabinoid molecules, but do not provide any information regarding the structure of the compound.  Clarification is required.  
New claim 45 recites the limitations “producing a base mixture” and “from the base mixture, encapsulating at least one core with a corresponding capsule shell”, but does not clarify the step(s) to “encapsulate from a mixture at least one core with a corresponding shell”.  Similar is applied to claim 49.  Clarification of method steps is required.  
Claims 17, 42-44, 46-48 are rejected as being dependent on rejected independent claims 13 and/or 45 and failing to cure the defect.

Response to Arguments
Applicant's arguments, filed 06/09/2022, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  New arguments have been added to the rejections to clarify the position of the examiner and/or to address newly introduced amendments and/or claims.  

Conclusion
No claim is allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615